Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    January 07, 2016

The Court of Appeals hereby passes the following order:

A16A0626. KINGS FOOT MASSAGE PARLOR et al. v. CITY OF
    DORAVILLE.

       Kings Foot Massage Parlor filed a petition for writ of certiorari in superior
court to appeal an administrative decision revoking its occupation tax certificate and
establishment license. The superior court granted the City of Doraville’s motion to
dismiss the petition, and Kings Foot Massage Parlor filed its notice of appeal. We,
however, lack jurisdiction.
       Pursuant to OCGA § 5-6-35 (a) (1), “[a]ppeals from decisions of the superior
courts reviewing decisions of . . . local administrative agencies . . . by certiorari or de
novo proceedings” must be made by filing an application for discretionary appeal.
See Consolidated Government of Columbus v. Barwick, 274 Ga. 176, 177 (1) (549
SE2d 73) (2001). Accordingly, Kings Foot Massage Parlor was required to file a
discretionary application in order to appeal the superior court’s ruling. Because it did
not do so, we lack jurisdiction over this appeal, which is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                                               01/07/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.